 1

 2

 3

 4

 5

 6

 7

 8

 9                 UNITED STATES DISTRICT COURT FOR THE
10                    EASTERN DISTRICT OF CALIFORNIA

11   NATIONAL UNION FIRE INSURANCE )                CASE No. 19-cv-01113-LJO-SAB
12   COMPANY OF PITTSBURGH, PA.,   )
                                   )                ORDER VACATING NOVEMBER
13                     Plaintiff,  )                13, 2019 HEARING; GRANTING
14                                 )                PLAINTIFF’S MOTION TO
                                   )                CONTINUE SCHEDULING
15       V.
                                   )                CONFERENCE; AND
16                                 )                CONTINUING SCHEDULING
     DONA SHORES,                                   CONFERENCE
17                                 )
                       Defendant.  )
18                                 )
                                   )
19                                 )
20
                                   )

21   On
          On October 15, 2019, Plaintiff filed a motion to continue the scheduling
22

23   conference as Defendant’s answer to the complaint is not due until after the date
24   by which the joint statement is required to be filed. The Court finds that the matter
25
     is suitable for decision without oral argument. See Local Rule 230(g). Therefore,
26
27   the previously scheduled hearing set on November 13, 2019 will be vacated. The
28   Court finds good cause to grant the motion to continue.
                                              -1-
 1        Accordingly, IT IS ORDERED that:
 2
          1.     The hearing set for November 13, 2019 is VACATED;
 3

 4        2.     Plaintiff’s motion to continue the scheduling conference is

 5               GRANTED;
 6
          3.     The November 5, 2019 scheduling conference is CONTINUED to
 7

 8               December 20, 2019, at 10:00 a.m.; and

 9        4.     The parties SHALL FILE a joint scheduling report seven (7) days prior
10
                 to the date of the scheduling conference.
11

12

13   IT IS SO ORDERED.
14
     Dated:    October 15, 2019
15                                             UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             -2-
